Ms. Hilma Eloyce Smith Little Rock Municipal Court — Criminal Division Municipal Court Building Little Rock, AR 72201
Dear Ms. Smith:
This is in response to your request for an opinion under the authority granted in A.C.A. 25-19-105(c)(3)(B) (Supp. 1987), a provision of the Arkansas Freedom of Information Act ("FOIA"). Specifically, you wish to know whether the contents of your personnel file may be released for public inspection and copying under the provisions of the FOIA.
The answer to your question is "yes", although it should be noted that certain records within a personnel file are exempt from public disclosure.
Arkansas Code Annotated 25-19-105 specifically states that personnel records of public employees are subject to public scrutiny under certain circumstances.  It should be noted that the type of documents being requested by the Arkansas Gazette are not of a protected nature.  However, I lack sufficient information to determine whether the actual documents requested contain information that should be removed prior to public inspection.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.